Citation Nr: 0905337	
Decision Date: 02/13/09    Archive Date: 02/19/09

DOCKET NO.  06-11 162A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased disability rating for service-
connected recurrent major depressive disorder without 
psychotic features; post-traumatic stress disorder (PTSD); 
panic disorder; and intermittent explosive disorder 
(hereinafter referred to as "service-connected psychiatric 
disability"), currently evaluated as 50 percent disabling.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse



ATTORNEY FOR THE BOARD

S. B. Mays, Counsel


INTRODUCTION

The Veteran served on active duty from April 1979 to April 
1999.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2005 rating decision of the 
St. Petersburg, Florida Regional Office (RO) of the 
Department of Veterans Affairs (VA), which increased the 
evaluation for such disability from 10 to 30 percent, 
effective November 12, 2004, the date of receipt of the 
claim.

In a July 2007 rating decision, the RO increased the 
evaluation for service connected psychiatric disability from 
30 to 50 percent, effective November 12, 2004.

In March 2008, the Veteran testified before the undersigned 
Veterans Law Judge sitting at the RO.  A copy of the hearing 
transcript is of record and has been reviewed.  

Medical evidence in support of this claim was received by the 
Board in July 2008.  During the March 2008 hearing, the 
Veteran signed a waiver of initial RO consideration, which 
was intended to extend to this newly received medical 
evidence.  The case is now before the Board for appellate 
review.


FINDINGS OF FACT

1.  Resolving any doubt in the Veteran's favor, his service-
connected psychiatric disability, which consists of major 
depressive disorder, PTSD, panic disorder and intermittent 
explosive disorder, is primarily manifested by occupational 
and social impairment with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, or 
mood due to symptoms, such as suicidal and homicidal 
ideation; near-continuous panic attacks; anxiety; impaired 
impulse control; hypervigilance; anger and irritability; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); and an inability to establish 
and maintain effective relationships.

2.  The Veteran has not submitted evidence tending to show 
that his service-connected psychiatric disability requires 
frequent hospitalization, is unusual, or causes marked 
interference with employment.


CONCLUSION OF LAW

The criteria for a 70 percent evaluation, but no higher, for 
service-connected recurrent major depressive disorder without 
psychotic features; PTSD; panic disorder; and intermittent 
explosive disorder, are met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 3.321, 4.130, Diagnostic Codes 9411, 9434 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2008).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the agency of original jurisdiction 
(AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
Veteran status; (2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id. at 486.

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).

With respect to increased rating claims, section § 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez- Flores v. 
Peake, 22 Vet. App. 37 (2008).

Further, if the diagnostic code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.

Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant diagnostic codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.

As with proper notice for an initial disability rating and 
consistent with the statutory and regulatory history, the 
notice must also provide examples of the types of medical and 
lay evidence that the claimant may submit (or ask the 
Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation-e.g., competent lay 
statements describing symptoms, medical and hospitalization 
records, medical statements, employer statements, job 
application rejections, and any other evidence showing an 
increase in the disability or exceptional circumstances 
relating to the disability.  Vazquez-Flores, supra.

Here, the duty to notify was not satisfied prior to the 
initial unfavorable decision on the claim by the RO.  Under 
such circumstances, VA's duty to notify may not be "satisfied 
by various post-decisional communications from which a 
claimant might have been able to infer what evidence the VA 
found lacking in the claimant's presentation."

Rather, such notice errors may instead be cured by issuance 
of a fully compliant notice, followed by readjudication of 
the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006) (where notice was not provided prior to the AOJ's 
initial adjudication, this timing problem can be cured by the 
Board remanding for the issuance of a VCAA notice followed by 
readjudication of the claim by the AOJ); see also Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant VCAA notification followed by readjudication 
of the claim, such as an SOC or SSOC, is sufficient to cure a 
timing defect).
In this case, letters sent to the Veteran in December 2004, 
February 2006, and July 2007 informed him of what evidence 
was required to substantiate the claim and of his and VA's 
respective duties for obtaining evidence.  The July 2007 
letter advised as to how disability ratings and effective 
dates are assigned.  Therefore, the Veteran was "provided the 
content-complying notice to which he [was] entitled."  
Pelegrini, 18 Vet. App. at 122.  

The Board acknowledges that the VCAA letters sent to the 
Veteran do not meet the requirements of Vazquez-Flores and 
are not sufficient as to content and timing, creating a 
presumption of prejudice.  Nonetheless, such presumption has 
been overcome as the Veteran demonstrated actual knowledge of 
what was needed to support his claim with particular emphasis 
on an adverse impact on his daily life and employment, as 
reflected in his statements and correspondence.  For example, 
the Veteran testified that his service-connected psychiatric 
disability has worsened and that it has impacted his family 
life and his employment.  Further, medical evidence relevant 
to the applicable diagnostic codes was elicited on VA and 
private examinations.  Thus, the Board finds that any notice 
deficiencies in this matter do not affect the essential 
fairness of the adjudication.  Therefore, the presumption of 
prejudice is rebutted, and no further development is required 
regarding the duty to notify.

Next, VA has a duty to assist the Veteran in the development 
of the claim.  This duty includes assisting him in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the Veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The claims folder contains VA medical 
evidence, private medical evidence, and his contentions.  He 
has been medically evaluated in conjunction with this claim, 
and as noted, he and his spouse have had an opportunity to 
provide testimony at a personal hearing before the 
undersigned Veterans Law Judge.  
Significantly, neither the Veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance to the Veteran is required to 
fulfill VA's duty to assist the appellant in the development 
of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 
281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 
Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).

II.  Increased Rating Claim

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (rating 
schedule), found in 38 C.F.R. Part 4. Disability ratings are 
intended to compensate impairment in earning capacity due to 
a service-connected disorder.  38 U.S.C.A. § 1155 (West 
2002).  Evaluation of a service-connected disorder requires a 
review of the Veteran's entire medical history regarding that 
disorder.  38 C.F.R. §§ 4.1, 4.2 (2008); Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  When a reasonable doubt 
arises regarding the degree of disability, such doubt will be 
resolved in favor of the claimant.  38 C.F.R. § 4.3 (2008).  
If there is a question as to which disability rating to apply 
to the Veteran's disability, the higher disability rating 
will be assigned if the disability picture more nearly 
approximates the criteria for that rating.  Otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.7 (2008).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern. 
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2 (2008), the 
regulations do not give past medical reports precedence over 
current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  
However, when the factual findings show distinct time periods 
during which a claimant exhibits symptoms of the disability 
at issue and such symptoms warrant different evaluations, 
staged evaluations may also be assigned.  See Hart v. 
Mansfield, 21 Vet. App. 505 (2007).

It is VA's defined and consistently applied policy to 
administer the law under a broad interpretation that is 
consistent with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt it is 
meant that an approximate balance of positive and negative 
evidence exists which does not satisfactorily prove or 
disprove the claim.  It is a substantial doubt and one within 
the range of probability as distinguished from pure 
speculation or remote possibility.  See, 38 U.S.C.A. § 
5107(b) (West 2002); 38 C.F.R. § 3.102 (2008).  

The Veteran's service-connected psychiatric disability is 
currently assigned a 50 percent rating, pursuant to 
Diagnostic Code 9411- 9434.  Hyphenated diagnostic codes are 
used when a rating under one diagnostic code requires use of 
an additional diagnostic code to identify the specific basis 
for the evaluation assigned.  38 C.F.R. § 4.27.

Under the schedule of ratings for psychiatric disabilities, a 
50 percent disability rating is assigned with evidence of 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as:  flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  38 C.F.R. § 4.130 (2008). 

A 70 percent disability rating is awarded with evidence of 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; 
near-continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); and inability to establish and maintain effective 
relationships.  Id.  

A 100 percent disability rating is assigned when there is 
total occupational and social impairment, due to such 
symptoms as gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; and memory loss 
for names of close relatives, own occupation, or own name.  
Id.  

A Global Assessment of Functioning (GAF) rating is a scale 
reflecting the psychological, social, and occupational 
functioning on a hypothetical continuum of mental-health 
illness.  Richard v. Brown, 9 Vet. App. 266, 267 (1996), 
citing Diagnostic and Statistical Manual of Mental Disorders 
(4th ed.1994).

A physician's classification of the level of psychiatric 
impairment at the moment of examination, by words or by a GAF 
score, is to be considered, but it is not determinative of 
the percentage VA disability rating to be assigned; the 
percentage disability rating is to be based on all the 
evidence that bears on occupational and social impairment.  
See 38 C.F.R. § 4.126 (West 2002); VAOPGCPREC 10-95 (Mar. 
1995); 60 Fed. Reg. 43186 (1995).

The Veteran filed his increased rating claim for his service-
connected psychiatric disability in November 2004.  Evidence 
relevant to the severity of pertinent disability includes a 
January 2005 VA examination report.  According to such 
report, the Veteran reported having mood swings, sleep 
difficulties, increased stress and irritability, as well as 
panic attacks with dry mouth and heart pounding.  He also 
noted that he had problems with social relationships.  On 
examination, there were no involuntary or abnormal movements, 
psychomotor agitation, or retardation.  He was cooperative 
and had good eye movement.  His speech was normal as to rate, 
tone, and volume.  His language was productive and relevant, 
and his thought processes were linear and goal oriented.  It 
was noted that the Veteran's mood was "not good at all."  
His affect was constricted, congruent, and appropriate.  His 
thought content was without current suicidal ideation or 
homicidal ideation.  He reported vague, recurrent thoughts of 
"what if I were dead," but expressed no plan.  He also 
reported aggressive impulses, but no desire or attempt to 
kill someone.  The Veteran denied any auditory or visual 
hallucinations.  Insight and judgment were intact.  Cognition 
was grossly intact.  With regard to the diagnosis of PTSD, 
the examiner stated that the Veteran was a medic in the 
Persian Gulf and exposed to combat.  The examiner noted that 
the Veteran's PTSD symptoms include recurrent aggressive 
ideation toward people, daily recurrent intrusive thoughts 
about his military experiences, dreams about combat, feelings 
of detachment, difficulty falling asleep, anger outbursts, 
and difficulty concentrating.  Overall, the January 2005 VA 
examiner concluded that the Veteran endorses symptoms of 
anxiety, depression with panic attacks, and PTSD.  It was 
noted that the Veteran has a history of aggressive impulses 
and domestic violence.  Axis I diagnosis was major depressive 
disorder, recurrent without psychotic features; intermittent 
explosive disorder; panic disorder; and PTSD.  GAF score was 
60.  

According to a "James A. Haley VA Hospital Certificate of 
Completion," which was granted in July 2006, the Veteran 
completed a 12-week anxiety disorder class.  

On June 2007 VA examination, the Veteran was neatly groomed 
and appropriately dressed.  His attitude toward the examiner 
was cooperative, but guarded.  His mood was anxious, and his 
affect was constricted.  He was oriented as to person, time, 
and place.  His thought processes and content were 
unremarkable.  There were no delusions.  The Veteran 
understood the outcome of his behavior.  His intelligence was 
regarded as "average.  The Veteran understood that he has a 
problem.  The Veteran has nightmares, and recurring 
flashbacks and anxiety at night.  He also often has 
exacerbations of PTSD symptoms at night.  There were no 
hallucinations or obsessive behavior.  The examiner noted 
that there was inappropriate behavior; for example the 
Veteran tends to isolate and avoid things.  He has anger 
issues, and is hypervigilant and suspicious.  The Veteran has 
severe panic attacks including palpitations, diaphoresis, and 
a sense of being out of control, about 2-3 times per week.  
The examiner indicated that there are homicidal ideations, 
noting that at times, the Veteran wants to hurt people who he 
feels has mistreated him, but clearly notes that he has no 
intent or plan.  The Veteran also has chronic suicidal 
ideations, but no plan or intent.  He has poor impulse 
control and has had episodes of violence; he struggles with 
anger issues.  His memory is normal.  Axis I diagnosis was 
PTSD; panic disorder without agoraphobia, and intermittent 
explosive disorder.   GAF score was 50.

According to letters dated in February 2008 and March 2008, 
the Veteran has been under the care of a private 
psychiatrist, Dr. G.K.A., on a regular basis since April 
2006.  Dr. G.K.A. indicated that the Veteran suffers from the 
symptoms of PTSD, and generalized anxiety with panic attacks.  
It was also noted that the panic attacks, increased 
irritability, intrusive memories, hypervigilance, anxiety, 
depression, and severe sleep problems have influenced and 
caused him severe problems in every area of his life, to 
include his relationships, divorces, his work and difficulty 
with family members.  Dr. G.K.A. stated that the Veteran will 
need to stay on his medication on a permanent basis as his 
symptoms are chronic and permanent.

An email sent in March 2008 to the Veteran, in pertinent 
part, reflects that the Veteran is not meeting his 
performance requirements at work, and therefore would not be 
considered for promotion.   A report of contact dated in 
March 2008 reflects that a person complained about the 
Veteran's "rude and unprofessional attitude" while handling 
a phone call at work.

Dr. G.K.A., in an April 2008 letter indicated that the 
Veteran suffered a rather severe regression with severe 
aggravation of his depression, anxiety, and irritability in 
2004 and 2005 when he learned that he had heart disease and a 
positive stress test, and then later learned that he did not.  
During the time that he thought he had heart disease, he was 
extremely anxious, had panic attacks up to 10 times per week, 
increased depression, insomnia, paranoid thinking, and 
irritability.  His concentration and attention at work became 
poor and his ability to relate to is wife and son at home 
degenerated.  Dr. G.K.A. stated that those symptoms partially 
resolved by the end of 2006, but the Veteran has remained 
with a moderate to severe degrees of difficulty concentrating 
and attending to tasks.  He is easily distracted, had poor 
ability to organize his work, and has paranoid ideations 
about his coworkers.

Dr. G.K.A. indicated that the Veteran has continued to have 
an undue amount of irritability and loss of temper socially, 
and with his family.  He feels that people are watching him 
and insulting him.  He continues to have intrusive thoughts 
of dead people he saw in the Gulf War.  Dr. G.K.A. said that 
the Veteran is functioning poorly at work and with his school 
work, which he finds increasingly hard to deal with.  It was 
also noted that the Veteran suffers from anxiety about all; 
phases of his life on a daily basis.  He physician also noted 
that the Veteran's GAF appears to have ranged from 45 to 60 
over the prior three years.  His current GAF was 50.

According to an undated letter from M.T.S., Ph.D., the 
Veteran's private psychotherapist, the Veteran was diagnosed 
with intermittent explosive disorder; major depression, 
recurrent severe without psychotic features; panic disorder 
without agoraphobia; PTSD; and partner relational problems, 
during his treatment from March 2004 to May 2004.  His GAF 
score was 55.

In an April 2008 letter, Dr. M.T.S. stated that the Veteran 
was first seen in psychotherapy with his spouse from Mach 
2004 to August 2004, for a total of 12 sessions.  It was 
noted that the Veteran presented symptoms of severe major 
depression, anxiety disorder, and PTSD; he also had a history 
of hallucinations and explosive outbursts.  The Veteran, on 
many occasions, emotionally and physically abused his spouse 
in front of his young son, but later did not have 
recollection of the incident.  Dr. M.T.S. noted that the 
Veteran's depressive symptoms are manifested by an irritable 
mood, not wanting to socialize, and being oversensitive to 
criticism.  The Veteran also has sleep disturbances and feels 
hopeless.  He reported anxious symptoms such as palpitations, 
racing thoughts, dizziness, and shakiness.  During the period 
that he experienced flashback memories of the war, he could 
smell blood and felt the weather environment.  He justified 
his behavior with his spouse as being her fault for not doing 
what he expected of her.  He ultimately left counseling 
because he felt that Dr. M.T.S. failed to see his side of the 
story.

On review, the Board finds that the competent medical 
evidence of record, to include the VA examination reports, 
and the medical evidence provided by the Veteran's private 
psychotherapist and psychiatrist, is probative of a 
psychiatric disability picture that more nearly approximates 
the criteria for a 70 percent disability evaluation.  In this 
regard, the evidence shows that the Veteran's psychiatric 
disability is primarily manifested by occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood.  The 
Veteran endorses symptoms of suicidal and homicidal ideation; 
near-continuous panic attacks; anxiety; depression; impaired 
impulse control; hypervigilance; anger and irritability; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); and an inability to establish 
and maintain effective relationships.  Further, his current 
GAF score is 50 (on June 2007 VA examination), which is 
illustrative of serious symptoms (e.g., suicidal ideation, 
severe obsessional rituals, frequent shoplifter) or any 
serious impairment in social, occupational, or school 
functioning (e.g., no friends, unable to keep a job).  And 
while he has maintained his job, the evidence shows that the 
Veteran has had performance problems at work.  Dr. G.K.A. 
stated that "[i]t is a wonder to me that he has been able to 
keep his job."  Finally, the Board notes that the Veteran's 
spouse has testified as to the negative impact the Veteran's 
service-connected psychiatric disability has had on their 
family.  Based on the foregoing, the Board finds that a 70 
percent disability rating for service-connected psychiatric 
disability is warranted.

However, the Board finds that the evidence does not show that 
the Veteran's service-connected psychiatric disability 
picture is productive of symptomatology warranting a 100 
percent disability rating.  In this regard, there is no 
evidence of gross impairment in thought processes or 
communication; persistent delusions or hallucinations; or 
disorientation to time or place; and memory loss for names of 
close relatives, own occupation, or own name.  Although the 
Veteran has had homicidal and suicidal ideations, he has 
consistently reported that he has no plan or intent in place.  
Further, while acknowledging that the Veteran has had some 
performance problems at work, anger problems, and a tendency 
to isolate, there is no evidence of grossly inappropriate 
behavior.  He has presented to his VA examinations in a neat 
and groomed manner, and is capable of performing activities 
of daily living.  The Board also notes that the June 2007 VA 
examiner specifically noted that there was no evidence of 
total occupational and social impairment.  Thus, the Board 
concludes that the criteria for an evaluation higher than 70 
percent for service-connected psychiatric disability are not 
met or nearly approximated.
The Veteran is competent to describe his psychiatric 
symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 469 
(1994); 38 C.F.R. § 3.159(a)(2).  However, as a lay person, 
he is not competent to diagnose the severity of his service 
connected psychiatric disability because he has not been 
shown to have the requisite medical expertise.  See, e.g., 
See Routen v. Brown, 10 Vet. App. 183, 186 (1997); Espiritu 
v. Derwinski, 2 Vet.App. 492 (1992).

Finally, to accord justice in an exceptional case where the 
schedular standards are found to be inadequate, the field 
station is authorized to refer the case to the Chief Benefits 
Director or the Director, Compensation and Pension Service 
for assignment of an extraschedular disability rating 
commensurate with the average earning capacity impairment.  
38 C.F.R. § 3.321(b)(1) (2008).  The criterion for such an 
award is a finding that the case presents an exceptional or 
unusual disability picture with related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical application of 
regular schedular standards.  The Court has held that the 
Board is precluded by regulation from assigning an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance; however, the Board is not precluded from 
raising this question, and in fact is obligated to liberally 
read all documents and oral testimony of record and identify 
all potential theories of entitlement to a benefit under the 
law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  
The Court further held that the Board must address referral 
under 38 C.F.R. §3.321(b)(1) only where circumstances are 
presented which the Director of VA's Compensation and Pension 
Service might consider exceptional or unusual.  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).

Here, the evidence does not suggest that this case presents 
an exceptional or unusual disability picture such that the 
Veteran is unable to secure and follow substantially gainful 
employment due to service-connected psychiatric disability, 
or otherwise render a schedular rating impractical.  As 
noted, the evidence shows that the Veteran has had 
performance problems at work, however, there is no indication 
that they rise to the level of marked interference with 
employment beyond that already contemplated in the assigned 
evaluation.  The Veteran is maintaining his employment at the 
VA, as a purchasing agent.  There is also no evidence showing 
that the Veteran is frequently hospitalized for pertinent 
disability.  Having reviewed the record with these mandates 
in mind, the Board finds no basis for further action.  
VAOPGCPREC 6-96 (1996).


ORDER

Entitlement to a 70 percent disability rating, but no higher, 
for service-connected recurrent major depressive disorder 
without psychotic features; PTSD; panic disorder; and 
intermittent explosive disorder, is granted, subject to the 
laws and regulations governing monetary benefits.



____________________________________________
JOAQUIN AGUAYO-PERELES
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


